Order affirmed, with costs. Held, that the questions as to whether the policy provides for forfeiture of plaintiff’s claim for indemnity for failure to give notice of his disability in proper time (See Carpenter v. German-American Ins. Co., 52 Hun, 249), or if delay in giving the notice prevents recovering for disability prior to the time the notice is given, recovery may, nevertheless, be had for twenty-six weeks of disability after formal notice was given (See Whiteside v. North American Accident Ins. Co., 200 N. Y. 320, dissenting opinion by Haight, J.), not having been argued by counsel, are not determined. All concurred.